DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, after the word “and” in Line 17 and before the word “outer” in Line 17, inserted the word “the”
Claim 10, after the word “and” in Line 13 and before the word “outer” in Line 13, inserted the word “the”
Claim 20, after the word “and” in Line 12 and before the word “outer” in Line 12, inserted the word “the”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Shendon (US 6,024,630), and Tolles (US 6,443,823 B1) are representative of the closest prior art of record. The subject matter including the “a horizontal flexure that spans an entire gap between the inner section and the outer section . . .  wherein a bottom of the flexure provides a middle portion of the lower surface positioned between the inner portion and the outer portion of the lower surface and the middle portion is coplanar with the inner portion and outer portion of the lower surface when the flexure is not being flexed” in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723